DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The IDS submitted on 10/26/2021 is considered and entered.
3.	Claims 21-34 are pending. The pending claims 21-34 are examined and rejected herein.
Response to Arguments
4.	Applicant’s arguments with respect to claims 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 21-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2013/0120447).

As per claim 21, discloses an electronic device (Electronic Device 100, fig. 1) comprising: 
A touch sensitive display (TOUCH SCREEN 190); at least one processor (CPU 111); and 
A memory (ROM 112 & RAM 113) storing instructions, which when executed by the at least one processor, cause the at least one processor to: 
display a plurality of application execution screens respectively in a plurality of split windows on the touch sensitive display, an application screen of the plurality of application execution screens not being superposed on another application screen of the plurality of [0099] FIG. 5B illustrates an example of displaying the two applications 232a and 232b on the main screen 210 in the split mode. When the user touches the second multi-application set 232 in the multi-application panel 230, the controller 110 simultaneously executes the plurality of applications 232a and 232b included in the second multi-application set 232 and displays the applications on the main screen 210 in the split mode.
change a first split window of the plurality of split windows into a pop- up window in response to receiving a first touch input on a controller interface item displayed on the touch sensitive display, displayed on the touch sensitive display, a second split window of the plurality of split windows being extended to a first split window region on the touch sensitive display simultaneously ([0101] when the mode switching button 228 is touched while the two windows 240 and 250 are arranged in the split mode as illustrated in FIG. 5B, the controller 110 identifies the touch and switches the two windows 240 and 250 to the overlap mode as illustrated in FIG. 5A.  [0095] FIG. 5A illustrates an example of displaying the two application 232a and 232b in overlap mode on the main screen 210. The first application 232a is executed and displayed in a first window 240, and the second application 232b is executed and displayed in a second window 250. The second window 250 lies under the first window 240 in the overlap mode. For example, as illustrated in FIG. 5A, the second window 250 may be displayed under the first window 240 at an upper left end of the first window 240. The first application 232a is a main application, and the second application 232b is a sub-application associated with the first application 232a
move a position of the pop-up window according to a second touch input on the controller interface item ([0096] for example, Web browser) executed in the first window 240 is displayed in the title bar 242. A default button 242a for a default size, a minimize button 242b, a maximize button 242c, and an exit button 242d are sequentially formed in the title bar 242 to adjust the size of the first window 240 and quit the first window 240. For example a user may minimize or maximize the foreground (popup) window by doing so the foreground window size and position is affected or changed. The user also may apply gesture made by moving a finger's touch on the foreground (popup) window   to a predetermined distance by doing so the positon of the foreground (popup) window will change to a new position).
display guide information on the touch sensitive display based on the pop-up window, moved according to the second touch input, being at least partially disposed on a switching region located at a predetermined boundary region of the touch sensitive display, the guide information notifying a position where the split window, changed from the pop-up window, is to be displayed; and  see ([0169] In response to a double-tap touch on the title bar 252 of the second window 250 displayed on the entirety of the main screen 210, the controller 110 may display the first window 240 and the second window 250 to the same size on the main screen 210 as illustrated in FIG. 17D. Figs. 17C-17D)
change the pop-up window into the split window in response to detecting the second touch input is released in the switching region (as shown in Fig Figs. 17C-17D, the popup window of Figs. 17c is changed to split window, also see Figs.  5a-5b).

As per method claim 28, Kim further discloses the claimed features of the method claim, the method claim is rejected under the similar citations given to the electronic device claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
6.	Claims 21- 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2013/0305184).
 
As per clam 1, Kim discloses an electronic device comprising: a touch sensitive display; at least one processor; and a memory storing instructions, which when executed by the at least one processor (see an electronic device 100 of Fig. 11), cause the at least one processor to: 
display a plurality of application execution screens respectively in a plurality of split windows on the touch sensitive display (see at least Figs. 3C, 5A, 5B, 5D, 6B, 15C, 16B, 16C, and/or 16E, also see at least [0092]), an application screen of the plurality of application execution screens not being superposed on another application screen of the plurality of application execution screens (as shown on the above figures none of the application windows are overlapping); 
response to receiving a first touch input, a mode switch button 228 (Fig. 12) (a controller interface item) displayed on the touch sensitive display, the split windows 240 and 250 (e.g., Fig. 16B)  will be converted into  split windows 240 and 250 of 16A). Similarly the windows of 15C is converted into 15B when a mode switch button 228 is pressed from Fig. 15C);
move a position of the pop-up window according to a second touch input on the controller interface item (a user will be able to manipulate a displayed window such as pop-up window by using buttons shown on a title bar 242, for example see Fig. 15B.  A pop-up window also manipulated by directly interacting such as by tapping and/or dragging the window, Figs. 7C, 18B, and 18D); 
display guide information on the touch sensitive display based on the pop-up window, moved according to the second touch input, being at least partially disposed on a switching region located at a predetermined boundary region of the touch sensitive display, the guide information notifying a position where the split window, changed from the pop-up window, is to be displayed (see [0092] Referring to FIG. 3A, the first display window may be displayed in the split mode on the entire region of a screen of the device 1000. An icon 1 for indicating a list of applications may be included in a title bar 5 of the first display window and may be touched by a user. Also see a title bar 5 (Figs. 3A-6E, 10A-10C) or a title bar 242, a title bar 242 may be formed on an upper end of the first window 240 and a job display bar 244 may be formed on a lower end thereof A title (for example, a web browser) of the first application executed in the first window 240 is displayed on the title bar 242. (Figs.  15B-16E)).
 touching the icon 1 in title bar 5 in Fig. 3A will bring about  split applications windows 1 and 2 as shown in Fig. 3C. also tapping on. Also pressing a multi view mode button 226 on 15B displays applications in a multi view mode on the main screen 210 as shown in Fig. 15C).

As per claim 22, Kim further discloses that the electronic device of claim 21, wherein the guide information is a graphical user interface (GUI) element that indicates the moved pop-up window is positioned in the switching region (for example the switching region include the title bar  5 area or 242 and  a  lower bar region 220. As shown in the title bare region and the lower bar region GUI elements are shown).

As per claim 23, Kim further discloses that the electronic device of claim 21, wherein the split windows are positioned vertically with respect to each other, and the switching region corresponds to one of a predetermined upper boundary region and a predetermined lower boundary region of the touch sensitive display (for example as shown in several Figs. 3C, 5A, 5B, 15C, and 16B) application windows are shown vertically arranged).

As per claim 24, Kim further discloses that the electronic device of claim 21, wherein the switching region corresponds to one or more combinations of a predetermined upper boundary region, a predetermined lower boundary region, a predetermined left boundary region, and a predetermined right boundary region of the touch sensitive display (for example the switching region include upper bar or the title bar 5 area or 242 and a lower bar region 220, See Figs. 3C, 16B, etc.).

Kim discloses a touch-screen device that detects the presence and location of a touch in a display area, thereby allowing a touch input on the display area, see Fig. 3A-3B, 5A-5B, [0126, 0132]).

As per claim 26, Kim further discloses that the instructions cause the electronic device to: display the pop-up window as a transparent or semi-transparent split window when the pop-up window is located in the switching region ([0202] The lower bar 220 and the upper bar (not shown) may be displayed to translucently overlap each other on the main screen 210).
 
As per claim 27, Kim further discloses that the instructions cause the electronic device to: perform the displaying of the pop-up window such that a first size of the pop- up window displayed on the first position is smaller than a second size of the first split window of the plurality of split windows ([0155] the view system may determine sizes and locations of a widget window and a pop-up window. The multi window framework may determine the sizes and locations of the widget window and the pop-up window. The view system may receive information regarding the sizes and locations of the widget window and the pop-up window from the window framework application corresponding to the user touch input based on the received size and location of the execution window of the application. Also see [0152-0154, and 0226-0227]).

As per method claims 28-34, Kim further discloses the claimed features of the method claims, these claims are rejected under the similar citations given to the electronic device claims 21-27, respectively.
 

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140204040 A1 is directed to a mobile terminal and a control method are provided. The mobile terminal includes: a display unit configured to output first screen information corresponding to a first application; and a controller configured to switch the first screen information to second screen information different from the first screen information output to the display unit in response to a first control command, and output a first graphic object representing the first application to at least a region of the display unit, wherein the controller outputs the first screen information corresponding to the first application again to the display unit in response to a second control command.
8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

10	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
  /TADESSE HAILU/  Primary Examiner, Art Unit 2173